DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 08-23-22.
Claims 1 and 5 are amended.
Claim 11 is added.
Claims 2-4 are canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama et al. (US6377151).
Re Claim 1, Takayama show and disclose
A coil component, comprising: 
a coil (conductive winding 1a, fig. 1 and 3) having a winding part constituted by a conductor which is wound; 
a substrate body (magnetic body 2, fig. 1 and 3) containing metal magnetic grains, which has the coil embedded therein and is shaped roughly as a rectangular solid having a first surface roughly parallel with a coil axis of the coil (fig. 1 and 3) and a pair of surfaces opposite to each other referred to as a second surface and a third surface intersecting roughly orthogonally with the first surface and being roughly orthogonal to the coil axis (fig. 1 and 3); 
a first external electrode (left 3, fig. 1 and 3) provided in a manner extending at least from the first surface, to the second surface, of the substrate body, and connected to the coil at the second surface (fig. 1 and 3); and
a second external electrode (right 3, fig. 1 and 3) provided in a manner extending at least from the first surface, to the third surface, of the substrate body, and connected to the coil at the third surface; wherein: 
the substrate body has: a first region (region between top and bottom portions of left 3, fig. 1 and 3) defined by and sandwiched between the second surface and a plane which passes through a point of the first external electrode farthest away from the second surface and is parallel with the second surface (fig, 1 and 3); a second region (region between top and bottom portions of right 3, fig. 1 and 3) defined by and sandwiched between the third surface and a plane which passes through a point of the second external electrode farthest away from the third surface and is parallel with the third surface (fig. 1-3); and a third region (middle region without 3, fig. 1 and 3) contacted with and sandwiched between the first region and the second region (fig. 1 and 3); and the winding part is provided in the third region, and also in the first region in which the conductor is wound by one turn or more (fig. 1 and 3), wherein: the winding part has multiple winding segments in a manner that a section (of first and second region, fig. 1 and 3) where a number of turns is n or more but less than (n+1), as counted from a starting point on a second surface side of the substrate body, is defined as a (n+1)th winding segment (n is an integer of 0 or greater); when a spacing (space between winding 1a and top and bottom portions of 3, fig. 3), in a direction parallel with the coil axis (fig. 3), between a pair of adjacent winding segments among the multiple winding segments is given by D (P, fig. 3), and when a shortest distance between a Xth winding segment (X is an integer of 1 or greater) among the multiple winding segments and a portion of the first external electrode roughly parallel with the coil axis is given by MX, a relationship of Mx > X - D is satisfied (fig. 3); and the conductor of the winding part is wound to roughly a same outer diameter entirely from one end of the conductor to another end of the conductor in a direction of the coil axis (fig. 1 and 3).
Re Claim 8, Takayama show and disclose
The coil component according to claim 1, wherein the coil axis is roughly parallel with a longitudinal direction of the substrate body (fig. 1 and 3).
	Re Claim 9, Takayama show and disclose
The coil component according to claim 1, wherein the conductor forming the coil is not covered with an insulating material and is exposed (ends of connection terminals of the coil are not covered with insulation material of the body and exposed and connected to external electrodes 3, fig. 1 and 3).
Re Claim 10, Takayama show and disclose
An electronic device, comprising: the coil component (the inductor part, fig. 1 and 3) according to claim 1; and a circuit board (the inductor parts mounting on a wiring circuit board, [col. 1, line 38]) on which the coil component has been mounted.
Re Claim 11, Takayama show and disclose
The coil component according to claim 1, wherein the conductor in the winding part is in direct contact with the substrate body (fig. 1 and 3).


Allowable Subject Matter	
Claims 5 -7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5-7 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 5 in combination as claimed, including:
wherein: the winding part has multiple winding segments in a manner that a section where a number of turns is n or more but less than (n+1), as counted from a starting point on a second surface side of the substrate body, is defined as a (n+1)th winding segment (n is an integer of 0 or greater); when a spacing, in a direction parallel with the coil axis, between a pair of adjacent winding segments among the multiple winding segments is given by D, and when a shortest distance between a Xth winding segment (X is an integer of 1 or greater) among the multiple winding segments and a portion of the first external electrode roughly parallel with the coil axis is given by MX, a relationship of Mx > X - D is satisfied; and when the portion of each of the multiple winding segments whose distance from the portion of the first external electrode roughly parallel with the coil axis is defined as a shortest distance part, the shortest distances, each between the shortest distance part of one of the first winding segment to the last winding segment whose shortest distance part is positioned inside the region, among the multiple winding segments, and the first external electrode, increase sequentially.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 5 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848